Citation Nr: 0209466	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-32 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for a psychiatric 
disorder, including major depression and/or an anxiety 
disorder, claimed to be secondary to the appellant's service-
connected disabilities.

(The issue of entitlement to an increased evaluation for 
sarcoidosis prior to June 30, 2000 will be the topic of a 
later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
November 1971 to November 1975, including one year on an 
airbase in Thailand.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

While the case was in appeal status, the RO increased the 
appellant's disability evaluation for his left shoulder 
disability from 10 to 20 percent, effective November 18, 
1996.  In such instances, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Board notes that in this 
case, 20 percent is the maximum benefit allowed by law and 
regulation for the left shoulder disability under Diagnostic 
Code 5203, and that the appellant has not indicated 
dissatisfaction with the 20 percent evaluation.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for sarcoidosis 
prior to June 30, 2000, when a 100 percent evaluation was 
assigned, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant does not have PTSD due to his in-service 
experiences.

3.  The appellant does not have a current diagnosis of 
insomnia that is related to his active military service. 

4.  The appellant does not currently suffer from an acquired 
psychiatric disorder such as depression or anxiety that is 
etiologically related to his service-connected disabilities.

5.  The appellant does not have a current acquired 
psychiatric disorder that has been aggravated by his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).

2.  Insomnia was not incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

3.  No current acquired psychiatric disorder is proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.303(a), 
3.310 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for direct service connection 
for PTSD and for insomnia, and for secondary service 
connection claim for an acquired psychiatric disorder, to 
include major depression and anxiety disorder.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Direct service connection.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

Review of the medical evidence of record reveals that a VA 
staff physician gave the appellant a diagnosis of PTSD in 
April 2000.  Letters from this psychiatrist, dated in June 
and August of 2000, indicate that the doctor treated the 
appellant for a bipolar disorder, PTSD and depression.  The 
doctor has also indicated that the depression is associated 
with the PTSD.  He mentioned that the appellant unloaded the 
bodies of dead Americans in body bags while he was stationed 
in Thailand, that he saw a GI be shot by another GI, and that 
his base was attacked twice.  This psychiatrist does not 
indicate that he reviewed the claims file before making a 
diagnosis of PTSD, nor does he indicate the source(s) of 
information about the appellant's in-service experiences.  
One clinical note from this doctor is of record.  The note, 
dated in April 2000, indicates that the appellant had 
nightmares about the dead bodies that he saw in Thailand and 
about the deaths of his father and two brothers from cancer.  
The note indicates that his mother accidentally shot the 
appellant when she was trying to shoot his father; this 
incident occurred prior to service.  The doctor stated that 
the appellant cried during much of the interview when he 
talked about losing his job.  The physician rendered Axis I 
diagnoses of major depression; PTSD; alcohol dependence; and 
crack dependence.

Review of the evidence of record also reveals that other 
psychiatrists, both VA and private, have rendered diagnoses 
other than PTSD to account for the appellant's psychiatric 
symptomatology.  As noted in the October 1996 deposition of 
the appellant's private psychiatrist in a lawsuit against his 
employer, the appellant had never been treated by a 
psychiatrist before 1996.  She stated that when she initially 
saw the appellant, he was unhappy and worried about his job, 
that he expected to be fired and that he was having 
difficulty functioning at work because of the pressures 
there.  He reported difficulty sleeping.  See Deposition p. 
8.  The psychiatrist further stated that, looking through the 
appellant's records, he had no prior history of depression.  
See Deposition p. 22.  She said that he was getting four to 
six hours of sleep and that he was dreaming about being 
irritated by people.  See Deposition p. 31.  The psychiatrist 
further stated that the source of the appellant's depression 
was his job-related problems of the previous two years and 
that the conflict he experienced at work with the people he 
formerly supervised was connected to his current depression.  
See Deposition p. 33 and pp. 48-49.  

Review of this psychiatrist's contemporaneous records reveals 
that she first saw the appellant in April 1996; his 
symptomatology was related to his job difficulties.  His 
service history was reported and the appellant made no 
mention of any distressing in-service events or occurrences.  
The psychiatrist rendered an Axis I diagnosis of major 
depression, single episode.  A May 1996 letter from this 
psychiatrist states that the appellant's depression began in 
May 1995, when he went back to work and found out that his 
work situation was uncertain, that he was to be given a 
lesser job and demoted.  She noted that the appellant had 
been hospitalized for severe depression in the first week of 
April 1996.  A June 1996 letter from this doctor indicates 
that she hospitalized the appellant for a week in May 1996 
for major depression, recurrent, severe with psychotic 
symptoms and substance abuse.  The Board notes that this 
psychiatrist has never rendered an Axis I diagnosis of PTSD.

The appellant was referred to that private psychiatrist by 
his treating general practice physician.  A report from that 
doctor, dated in April 1996, indicates that in approximately 
May 1994, the doctor had noticed a developing situational 
anxiety and depressive disorder related to the appellant's 
work situation.  The doctor further stated that he 
subsequently did not see the appellant from November 1994 
until March 1996, when he returned and was severely depressed 
and suicidal.  The appellant reported that he was unable to 
work and had been told that he had to work or else be let go.  
He said that he felt that he had given 19 years of his life 
to this job and that he was getting no help from his employer 
or their insurer.  His mental status examination revealed 
"severe hedonism, unusual irritability, insomnia and 
suicidal ideations of a severe nature."  The doctor stated 
that there was no doubt in his mind that this "was a 
classical case of PTSD with the disability in hand and the 
feeling of total non support and rejection by the employer 
aggravating his depression."  The Board notes that this 
report was written to the attorney who represented the 
appellant in his lawsuit against his employer and that there 
was no mention of service-related factors in the genesis of 
the appellant's current acquired psychiatric disorder(s).

The appellant underwent a VA psychiatric examination in 
February 1997; the examiner reviewed the evidence of record.  
The appellant reported that, although he was bothered by 
incidents in which he was robbed by local residents and had 
to unload bodies from planes while he was stationed in 
Thailand, he missed being in the Air Force.  He also reported 
a work-related accident in January 1994 in which he was 
injured and said that he began to experience depression in 
March 1994.  He said that he felt that his depression stemmed 
from the lack of support from his employer as he was 
constantly being written up and his position was being taken 
away from him.  He reported feeling depressed, suffering from 
insomnia and being easily agitated, constantly pacing.  He 
also reported nightmares about killing people at his job and 
about Thailand.  The examiner rendered Axis I diagnoses of 
major depressive disorder, single episode; anxiety disorder, 
not otherwise specified (NOS); cannabis abuse; and other 
substance abuse in sustained remission.

The appellant underwent another VA psychiatric examination in 
November 1997.  The appellant reported that he was suicidal 
and depressed and that he could not sleep.  He stated that 
the onset of his depression was 20 years previous when he got 
out of service.  He was noted to have had four psychiatric 
admissions.  On mental status examination, the appellant 
cried rather profusely when talking about the death of his 
brother in 1994.  He felt paranoid most of the time and the 
doctor noted that the paranoia was job-related.  The 
appellant reported having had homicidal thoughts, mostly job-
related.  The examiner rendered a diagnosis of major 
depression recurrent, with some psychotic features in the 
past.

Review of the appellant's VA mental health clinic records 
dated between 1998 and 2000 reveals that the appellant mostly 
complained of depression related to family, job and financial 
matters, as well as associated insomnia.  In May 1998, his 
treating psychiatrist diagnosed major depression, recurrent.  
This diagnosis was again rendered in February 1999.  

The appellant was admitted to a VA psychiatric facility in 
March 2000.  On March 16th, he gave a psychiatric history of 
being treated for PTSD related to physical abuse in the 
military/fighting and the death of a sergeant in a motor 
vehicle accident in Arkansas.  He reported flashbacks of 
events of abuse in the military.  The Board notes that this 
is the first time any such details were mentioned by the 
appellant.  Axis I diagnoses of major depressive episode; 
PTSD; and poly-substance abuse were rendered.  The subsequent 
discharge note after a week of inpatient care indicates that 
the writer was aware of the prior diagnosis of PTSD, but 
stated that there were no current signs or symptoms of PTSD.  
The Axis I diagnoses at discharge included mood-induced 
substance disorder; depression; cocaine abuse; and alcohol 
abuse.

The appellant underwent examination by a VA psychologist in 
March 2001.  The appellant reported that his job function in 
Thailand was refueling aircraft; he was not issued a weapon 
and did not participate in any type of combat.  He said that 
he had to move caskets and body bags containing American 
personnel on occasion and that doing so made him feel bad and 
caused him to think about death.  He described two encounters 
that were robbery attempts, but no one was injured.  He 
reported that he started to have problems with substance 
abuse, anxiety and depression in 1994 when his brother died 
and then he was injured at work.  The psychologist noted that 
the attempted robbery experienced by the appellant in 
Thailand might marginally meet Criteria A for PTSD in that he 
felt his life was threatened, however, the appellant failed 
to meet the criteria for the full range of PTSD symptoms.  
The appellant did not endorse the presence of intrusive 
distressing recollections regarding his military service and 
he denied experiencing nightmares or other flashback-type 
experiences related to the military.  He denied becoming 
particularly distressed when viewing violence on television.  
He failed to endorse persistent avoidance of thoughts, 
feelings, conversations, activities, places or people that 
aroused recollections of trauma.  He did acknowledge a 
markedly diminished interest in activities and a pessimistic 
view of the future, but attributed these feelings to his 
medical conditions.  He noted moderate feelings of social 
detachment that he attributed to his history of substance 
abuse and family discord.  Chronic increased arousal symptoms 
were noted to be present, including difficulty sleeping, 
difficulty concentrating and mild exaggerated startle 
response.  The appellant reported that his problems with 
depression, decreased concentration, fatigue, suicidal 
ideation and sleep problems began roughly around 1994, 
coinciding with the death of his brother and persisting to 
the present, despite his one-year abstinence from substance 
abuse.  Testing revealed moderate depression, a score below 
the cut-off suggestive of PTSD, and a zero score on the Keane 
Combat Exposure Scale.  The psychologist concluded that the 
appellant marginally met Criterion A for PTSD, but failed to 
meet the full diagnostic criteria for PTSD because he failed 
to endorse the prominent symptoms of persistence re-
experiencing and avoidance.  The psychologist made Axis I 
diagnoses of major depressive disorder, recurrent; anxiety 
disorder, NOS, per history; and poly-substance dependence in 
sustained remission, per report.

In May 2001, a psychiatrist reviewed the psychologist's 
findings and concluded that while some of the appellant's 
anxiety and depression were likely related to his prior 
substance abuse, the most important factor was the loss of 
his brother.  The psychiatrist stated that the medical record 
makes it clear that it was from the time that the appellant's 
brother died that the anxiety and depression became a 
clinically significant illness.  The psychiatrist opined that 
the appellant's diagnosed major depression and anxiety 
disorder were directly related to the loss of his brother and 
that the substance abuse and other situational factors were 
secondary.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board has considered the appellant's statements submitted 
in support of his contention that he has PTSD and insomnia as 
a result of his service.  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of PTSD or of insomnia, nor do they establish a 
nexus between an acquired psychiatric condition or insomnia 
and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.

The competent medical evidence of record does not establish a 
current diagnosis of PTSD or insomnia.  The service medical 
records do not contain any diagnosis of PTSD or insomnia.  
Post-service, there is no competent clinical diagnosis of 
insomnia as a separate diagnostic entity.  The medical 
evidence of record clearly treats the insomnia as a 
psychiatric symptom.  As for PTSD, only one VA physician has 
diagnosed PTSD, while other private and VA doctors have 
rendered diagnoses of anxiety and depression linked to the 
death of the appellant's brother, his substance abuse and his 
family and job problems.  Thus, the preponderance of the 
medical evidence of record indicates that the appellant was 
suffering from a major depression, not PTSD, in 1994, and 
that he is currently suffering from major depression and an 
anxiety disorder, not PTSD.  The preponderance of the claims 
file records contain medical evidence that does not support a 
past or current diagnosis of PTSD or insomnia.  With the 
preponderance of the evidence against a current diagnosis of 
PTSD, the evidence cannot establish a causal connection 
between the claimed PTSD and service.  Likewise, the evidence 
cannot establish a causal connection between the claimed 
insomnia and service because there is no current diagnosis of 
that condition.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claims for service connection for PTSD and 
insomnia are denied.  In addition, since the evidence is 
against a diagnosis of PTSD, the provisions of 38 U.S.C.A. 
§ 1154 and VAOPGCPREC 12-99 (1999) are not for application.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against these two direct 
service connection claims and that service connection for 
PTSD and insomnia must be denied.  Since the preponderance of 
the evidence is against each of these two claims, the benefit 
of the doubt doctrine does not apply.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).

II.  Secondary service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The appellant contends that his currently diagnosed 
psychiatric disorders, to include depression and anxiety, are 
casually related to his service-connected disabilities.  The 
appellant does not claim and the record does not show 
evidence of any major depression or anxiety disorder during 
his active service.

As reviewed in more detail in the previous section, the 
clinical evidence of record discloses that the appellant was 
first diagnosed with depression in the mid-1990s after the 
death of his brother and an on-the-job injury.  The 
complaints of pain and the subsequent response by the 
appellant's employer that he has described as mistreatment 
have been identified as the causes of the depression 
diagnosed at that time.  Private treatment reports from April 
1996 onward reflect this history.  No reference to any 
service-connected disability was made when the appellant was 
seeking compensation from his employer for his psychiatric 
problems claimed as secondary to his on-the-job experiences.  

The February 1997 VA examination report supports the finding 
that there was association between the appellant's depression 
and his post-service work injury along with the difficulties 
that developed with his employer.  The examiner rendered 
diagnoses of major depressive disorder, single episode, and 
anxiety disorder, not otherwise specified, in addition to 
substance abuse.  Among the list of stressors on Axis IV were 
financial, employment and family problems.  The examiner 
opined that the major etiology of the appellant's depression 
was how he was treated in his work place, noting that he then 
had a recurrence of his depression around 1994 when his 
brother died, which was another etiologic cause.  The 
examiner felt that there was a combination of causes, 
including the sarcoidosis, as well as the appellant's working 
conditions and his forced resignation from work.

The October 1998 report of a private evaluation conducted for 
Disability Determination Services (Social Security 
Administration) purposes indicates that the appellant had had 
depression since 1994 after the on-the-job injury and 
subsequent mistreatment by his employer.  

The report of the March 2001 VA psychological examination 
report shows that the appellant related his substance abuse 
to the death of his brother and increased difficulties at 
home and on the job.  The May 2001 VA psychiatric opinion on 
the question of whether or not the appellant's service 
connected disabilities, including sarcoidosis, contributed to 
the development of his depression and anxiety was negative.  
The VA psychiatrist concluded that while some of the 
appellant's anxiety and depression were likely related to the 
appellant's prior substance abuse, the most important factor 
was the loss of his brother.  The psychiatrist stated that 
the medical record makes it clear that it was from the time 
that the appellant's brother died that the anxiety and 
depression became a clinically significant illness.  The 
psychiatrist found that the appellant's diagnosed major 
depression and anxiety disorder were directly related to the 
loss of his brother and that the substance abuse and other 
situational factors were secondary.  He opined that there was 
"no evidence that the service connected disabilities played 
any role."

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of an acquired 
psychiatric disorder that are due to his service-connected 
disabilities.  However, the evidence does not indicate that 
he possesses medical expertise.  He is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Only one of the opinions of record includes the service-
connected sarcoidosis in its list of causes and even that 
opinion emphasizes other causes ahead of the sarcoidosis.  
The preponderance of the medical opinions of record identify 
factors such as the death of the appellant's brother, 
substance abuse problems, marital and family problems and 
job-related problems as the etiologic causes for the 
appellant's depression and anxiety.  In addition, the most 
recent VA examination report shows that the examiner 
expressly excludes the appellant's service-connected 
disabilities as the cause of the appellant's depression and 
anxiety.  

Based on the totality of the evidence of record, including 
the private treatment records dated from 1996 onward, the 
various VA outpatient medical records from 1998 to 2000, the 
2000 VA hospitalization records, and the reports of VA 
medical examinations conducted in 1997, and 2001, the Board 
finds that the preponderance of the evidence is against a 
finding of secondary service connection for an acquired 
psychiatric disorder, to include major depression and anxiety 
disorder.

The record does not present sufficient competent evidence of 
a linkage between the appellant's currently diagnosed major 
depression and anxiety disorder and his service-connected 
disabilities.  Weighed against the "negative" objective 
evidence discussed above is the "positive" evidence 
represented by the contentions that service-connected 
disabilities, essentially, either caused, worsened, or 
otherwise "aggravated" the appellant's depression and anxiety 
so as to warrant a grant of service-connection for at least a 
portion of the psychiatric pathology under Allen.  The Board 
concludes that the weight of the "negative" objective 
evidence -- principally medical records demonstrating a lack 
of any clinical awareness of a psychiatric disorder prior to 
the appellant's work accident and death of his brother in 
1994, and medical opinions of record with regard to the 
relationship between the service connected disabilities and 
the current depressive and anxiety disorders, including those 
relating the onset of the appellant's psychiatric 
symptomatology to his injury in 1994, his brother's death in 
1994 and subsequent job and family difficulties -- exceeds 
that of the "positive" evidence of record, which is limited 
to one medical opinion finding a partial relationship. 

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's depression 
and anxiety disorder are not related to the service-connected 
disabilities in that the service-connected disabilities did 
not cause or aggravate either the depression or the anxiety 
disorder.  While it is apparent that the appellant does 
suffer from an acquired psychiatric disorder, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of those conditions and any of the 
disabilities for which service connection has been granted.  
Furthermore, the medical evidence of record supports the 
conclusion that the major depression and the anxiety disorder 
have not been aggravated or caused to worsen by the 
appellant's service-connected disabilities.  

Therefore, the preponderance of the evidence is against the 
secondary service connection claim.  The Board accordingly 
concludes that the appellant's claim for service connection 
for an acquired psychiatric disorder, to include major 
depression and anxiety disorder, as secondary to his service-
connected disabilities must fail.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

III.  Veterans Claims Assistance Act.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After review of the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decisions and the Statements 
of the Case (SOC), as well as the Supplemental Statements of 
the Case, and the RO letters sent in July 2000 and July 2001, 
notified the appellant and his representative of the evidence 
necessary to substantiate the claims, the evidence that had 
been received, and the evidence to be provided by the 
claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  In light of the fact that the appellant does not 
have a current diagnosis of PTSD or insomnia, there is no 
reasonable possibility that further assistance would aid in 
substantiating either claim.  All relevant Federal records 
have been obtained, including VA records and service medical 
records.  The appellant was afforded VA psychiatric 
examinations that included review of the service medical 
records and the claims file.  The appellant has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA has obtained 
all available private medical records, as well.  Therefore, 
the Board finds that VA has completed its duties under the 
VCAA and all applicable law, regulations and VA procedural 
guidance.  Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.103 (2000); final 
rule published at 66 Fed. Reg. 45620 (August 29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under the implementing regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD and insomnia is denied.

Entitlement to secondary service connection for an acquired 
psychiatric disorder, to include major depression and anxiety 
disorder, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

